IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. PD-122-08



WILLIAM CLARK, Appellant

v.

THE STATE OF TEXAS



ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIFTH COURT OF APPEALS
GRAYSON COUNTY



           Per curiam. KEASLER and HERVEY, JJ., dissent.


ORDER
           The petition for discretionary review violates Rule of Appellate Procedure 68.5,
because the grounds and reasons for review are longer than 15 pages. 
           The petition is struck.  See Rule of Appellate Procedure 68.6.
           The petitioner may redraw the petition.  The redrawn petition must be filed in the
COURT OF CRIMINAL APPEALS within thirty days after the date of this order.
En banc
Filed: April 2, 2008
Do Not Publish